Citation Nr: 9925529	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  95-41 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether an RO decision in December 1946 denying service 
connection for hearing loss in the left ear involved clear 
and unmistakable error.

2.  Entitlement to service connection for hearing loss in the 
right ear.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Al Silkey, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his brother

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 1995 by the VA RO in Muskogee, 
Oklahoma.  The issue developed and certified for appeal is 
whether a rating decision in December 1946, which denied 
entitlement to service connection for hearing loss in the 
left ear, involved clear and unmistakable error.

At a personal hearing in April 1997, the veteran and his 
representative raised the issues of entitlement to service 
connection for hearing loss in the right ear and tinnitus and 
the issue of whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for hearing loss in the left ear.  Those issues 
will be addressed in the remand portion of this decision.


FINDING OF FACT

An RO decision in December 1946, which denied entitlement to 
service connection for hearing loss in the left ear, was not 
undebateably erroneous.


CONCLUSION OF LAW

An RO decision in December 1946, which denied entitlement to 
service connection for hearing loss in the left ear, did not 
involve clear and unmistakable error.  38 C.F.R. § 3.105(a) 
(1998).
REASONS AND BASES FOR FINDING AND CONCLUSION

In analyzing whether a rating decision is fatally flawed, it 
is important to keep in mind the meaning of clear and 
unmistakable error (CUE).  The applicable regulation provides 
that previous determinations which are final and binding will 
be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a) (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals before March 
1, 1999) (Court) has propounded a three-pronged test to 
determine whether CUE is present in a prior determination:  
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-4 (1993), citing Russell v. Principi, 3 Vet. App. 
at 313 (1992) (en banc) (emphasis in the original).

In the veteran's case, the record discloses that, in August 
1946, he filed with the RO VA Form 526, Veteran's Application 
for Pension or Compensation for Disability Resulting from 
Service in the Active Military or Naval Forces of the United 
States.  On that form, with regard to the nature of the 
disease or injury on account of which the claim was made and 
the date it began, the veteran stated, "condition of hearing-
-all of his life."  As to the names of any civilian 
physicians who treated him for any sickness, disease, or 
injury prior to, during, or since his service, the veteran 
stated, "none."

In addition to the veteran's claim form, the evidence of 
record at the time of the rating decision in December 1946 
consisted of his service medical records.  The service 
medical records included a report of an examination for 
induction in March 1943, noting that hearing in the right ear 
was 15/15 and hearing in the left ear was 10/15.  In June 
1943, the veteran complained of impaired hearing in the left 
ear for several years; he indicated that he had once been 
advised to have his adenoids removed.  On examination, the 
left eardrum was retracted.  The treatment was inflation of 
the left ear, with relief.  At an examination for service 
separation in January 1946, the veteran's hearing to the 
whispered voice was reported as 15/15, bilaterally.

The rating decision in December 1946 found that "defective 
hearing, left ear, 10/15--noted at enlistment," was a 
disability not incurred in or aggravated by service in World 
War II.

The veteran and his representative contend that the RO 
committed CUE in the December 1946 rating decision in three 
ways:  First, by only adjudicating entitlement to service 
connection for hearing loss in the left ear and not 
adjudicating entitlement to service connection for hearing 
loss in the right ear; second, by not requesting records of a 
visit by the veteran to a VA hospital 2 or 3 months after his 
separation from service, at which time his hearing was tested 
(according to the veteran's personal hearing testimony in 
April 1997); and, third, by not arranging for the veteran to 
undergo a VA ears/audiological examination prior to 
adjudication of his claim.

With regard to the first allegation of error, suffice it to 
say that CUE, as defined by regulation and case law, in a 
rating determination may only involve an adverse 
determination on a claim.  That is to say, the RO's not 
deciding a claim of entitlement to service connection for 
hearing loss in the right ear (assuming that the veteran 
intended to file such a claim in 1946) was not a 
determination of an issue by VA adjudicatory personnel which 
could involve CUE.

With regard to the second allegation of error, the veteran 
and his representative have in effect stated that a record of 
a visit by the veteran to a VA hospital for evaluation of his 
hearing status existed when he filed his claim in August 
1946, the record was relevant to his claim, the RO had 
constructive notice of the record, and it was CUE not to 
consider that evidence.  In Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992), the Court held that the VA Secretary has 
constructive, if not actual, notice of items of evidence 
generated by VA agents and employees, including medical 
personnel.  However, the Court has also held that, because a 
determination of CUE must be based on the law which existed 
at the time of the prior adjudication (in the instant case, 
December 1946), and the constructive notice rule of Bell was 
not formulated until 1992, the earliest date on which the 
Secretary is deemed to have constructive notice of any VA 
records is the date of filing of the CUE claim (in the 
instant case, in May 1995).  See Damrel v. Brown, 6 Vet. App. 
242, 246 (1994.)  Therefore, the date on which the CUE claim 
was filed in May 1995 is the earliest time that the record of 
any visit by the veteran to a VA hospital in 1946 would be 
deemed to be in the record.  The RO thus did not have 
constructive notice in December 1946 of a record of a visit 
by the veteran to a VA hospital earlier that year for 
evaluation of hearing loss, and it was not error, much less 
CUE, not to consider such evidence.

With regard to the third allegation of error, for the veteran 
to contend that in 1946 the RO should have ordered a VA 
ears/audiological examination is to argue that VA failed to 
fulfill a duty to assist the veteran in the development of 
facts pertinent to his claim.  The "duty to assist" was not 
the law in 1946, nor was it promulgated by regulation as VA 
policy in 1946.  In Jolley v. Derwinski, 1 Vet. App. 37, 38 
(1990), the Court observed that a statute which became law in 
1988, 38 U.S.C.A. § 3007(a) (later renumbered 38 U.S.C.A. 
§ 5107(a)) codified the Secretary's duty under a regulation, 
38 C.F.R. § 3.103(a), to assist a claimant.  38 C.F.R. 
§ 3.103(a), which states as a policy that it is VA's 
obligation to assist a claimant in developing the facts 
pertinent to his claim, was not promulgated until 1972.  See 
37 Fed.Reg. 14780 (July 25, 1972).  In 1946, VA regulations 
provided that, in an original claim for compensation, an 
examination would not be authorized unless and until evidence 
was of record either from the service department or in the 
form of affidavits indicating the reasonable probability of a 
valid claim.  See 38 C.F.R. § 2.1076 (1946).  In any event, 
the Court has held that a breach of the duty to assist 
results in an incomplete record rather than an incorrect 
record and thus does not form the basis for a finding of CUE.  
The RO's not ordering an examination in 1946 was therefore 
not CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).

In sum, the appellant's allegations that there was CUE in the 
rating decision of December 1946, which denied entitlement to 
service connection for hearing loss in the left ear, are 
without merit.  The rating decision in question was a 
reasonable exercise of adjudicatory judgment and did not 
involve CUE.  38 C.F.R. § 3.105(a).


ORDER

Clear and unmistakable error not having been found in an RO 
decision of December 1946, the appeal is denied.


REMAND

In a rating decision of September 1997, the RO denied the 
veteran's claims of entitlement to service connection for 
hearing loss in the right ear and tinnitus.  In that rating 
decision, the RO also deferred a decision on the issue of 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss in the left ear, pending receipt of information 
from a VA medical facility.  The Board finds that a written 
communication by the veteran to a member of Congress, 
received at the RO in July 1998, constituted a notice of 
disagreement with the denial of service connection for 
hearing loss in the right ear and tinnitus by the rating 
decision of September 1997.  See 38 C.F.R. § 20.201 (1998).  
Under the circumstances, the record shows that the veteran 
has effectively initiated an appeal from the above-cited 
rating decision regarding service connection for hearing loss 
in the right ear and tinnitus.  Appropriate action, including 
issuance of a statement of the case, is therefore necessary 
with regard to those issues.  38 C.F.R. § 19.26.  Although 
the Board has in the past referred such matters to the RO for 
appropriate action, the Court has held that the proper course 
of action is to remand the matter to the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

In addition, in view of the fact that the VA medical facility 
in question reported to the RO that no records of treatment 
of the veteran were available for the period January 1946 to 
January 1947, and the veteran's representative has submitted 
additional evidence, the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for hearing loss in the 
left ear should now be adjudicated by the RO.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the denial of 
entitlement to service connection for 
hearing loss in the right ear and 
tinnitus by the rating decision of 
September 1997.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.

2.  The RO should adjudicate the issue of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
hearing loss in the left ear, and advise 
the veteran of his procedural and 
appellate rights, if the decision is 
adverse.

The purpose of this REMAND is to comply with the holding of 
the Court in Manlincon v. West, 12 Vet. App. 238 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

